Citation Nr: 1404020	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right wrist disability.  

4.  Entitlement to service connection for a right hand disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Cryan, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2001 to February 2002 and from November 2003 to April 2005, with additional periods of service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified at a Travel Board hearing in September 2011.  The Board remanded these claims for additional development in January 2012.  

The Veteran also appealed the issue of entitlement to service connection for a right elbow disability and this issue was remanded by the Board in January 2012.  A January 2013 rating decision granted service connection for a right elbow disability.  Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran does not have a cervical spine disability that is attributable to active duty service.   

2.  The Veteran does not have a right shoulder disability that is attributable to active duty service.   

3.  The Veteran does not have a right wrist disability that is attributable to active duty service.   
4.  The Veteran does not have a right hand disability that is attributable to active duty service.   


CONCLUSIONS OF LAW

1.  The Veteran's does not have a cervical spine disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The Veteran's does not have a right shoulder disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(2013).

3.  The Veteran's does not have a right wrist disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The Veteran's does not have a right hand disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2006, July 2011, and January 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Veteran's complete service medical records are not available.  Some of the Veteran's service medical records are associated with the claims file. However, some service medical records remain absent from the claims file.  Records from the Washington National Guard were not located by the National Personnel Records Center (NPRC) or the Department of the Army. In a July 2011 letter, the Veteran was informed that his complete service medical records were not located.  The Veteran had an opportunity to submit any records in his possession.

Where service medical records are not available or are incomplete, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he has a cervical spine disability, a right shoulder disability, a right wrist disability, and a right hand disability as a result of his active service.  

A review of the Veteran's available service medical records does not show any complaints, findings, or treatment for any of the Veteran's claimed disabilities.

A March 2006 X-ray of the right wrist ordered by Family Physicians Group was noted to be normal.  Post-service private treatment reports from Family Physicians Group dated from May 2006 to June 2006 show a report of right wrist pain extending to the right elbow in May 2006.  The Veteran was assessed with right cubital tunnel syndrome at that time.  

Post-service VA treatment records dated from July 2005 to January 2012 show that the Veteran reported right wrist pain for three years in July 2005.  He indicated that there was numbness extending to the fourth and fifth digits of the right hand.  The examiner assessed the Veteran with possible overuse syndrome, tensynovitis, or carpal tunnel.  A July 2005 nerve conduction study was normal with no evidence of right median nerve entrapment at that wrist.  X-rays of the right wrist were also reported to be negative.  In September 2006, a nerve conduction study was also noted to be normal with no evidence of right cervical radiculopathy, carpal tunnel syndrome, or ulnar neuropathy.  An October 2006 magnetic resonance imaging (MRI) of the cervical spine revealed straightening of the normal cervical lordosis which was noted may indicate muscle spasm or patient positioning and a small left paramedian disc bulge at C5-6.  The Veteran was seen for an occupational therapy consultation in March 2007.  He was noted to have been assessed for physical therapy for his neck pain but failed to keep appointments in December 2006 and was discharged from physical therapy in April 2007.  In May 2007, he was assessed with some myofascial pain at the right side of the neck and some signs of tendonitis of the right elbow and wrist.  The records show continued complaints of right hand numbness, right elbow and wrist pain, and neck pain.  An August 2008 electromyograph (EMG) revealed no electrodiagnostic evidence of a right cervical radiculopathy, ulnar neuropathy across the elbow or wrist, or a neurogenic thoracic outlet syndrome.  In December 2008, the Veteran was assessed with non-neurogenic thoracic outlet syndrome.  

Associated with the claims file is a statement from K. Griffith, D.C., of Tri Natural Health Care Center dated in April 2008.  Dr. Griffith indicated that the Veteran was evaluated for chronic right-sided neck, shoulder, elbow, and wrist pain which began during the Veteran's deployment to Iraq.  Dr. Griffith indicated that the Veteran's history and physical examination suggested that he was suffering from a peripheral neuropathy.

An August 2008 entry from M. Gambee, M.D., indicates that a cervical spine MRI from June 2008 revealed a small disc protrusion at C5-6 on the left side and no right-sided neural impingement.  X-rays of the cervical spine were normal.  The Veteran was assessed with right-sided neck pain symptoms and ulnar nerve irritability of the right elbow.  

A September 2011 statement from the Veteran's primary care provider at VA indicated that the Veteran had non-neurogenic thoracic outlet syndrome and as a result had pain in his neck, right shoulder, right trapezius, and right arm.  The physician noted that the Veteran began seeking treatment at VA for wrist pain in 2005.  

The Veteran testified at his September 2011 Travel Board hearing that he first began experiencing wrist pain while he was overseas but did not report any symptoms until he sought treatment at VA in July 2005.  He indicated that wrist pain is not atypical of someone with thoracic outlet syndrome.  He testified that he was the SAW gunner and had to constantly carry a significant amount of weight across his right shoulder which consisted of a gun and extra ammunition.  The Veteran reported that his right-sided pain initially started in his wrist and included his forearm, elbow, wrist, neck, and shoulder.  The Veteran noted that he also spent a lot of time working on computers while serving in Iraq.  

At a February 2012 VA examination, the examiner reviewed the Veteran's claims file and performed a physical examination.  The examiner indicated that the Veteran's symptoms could be attributed to a combination of non-neurogenic thoracic outlet syndrome and medical epicondylitis.  The examiner noted that those diagnoses were consistent with the Veteran's history and physical examination and the diagnoses of his treating physicians.  The examiner indicated that non-neurogenic thoracic outlet syndrome explained the Veteran's symptoms across his neck, shoulder, elbow, and wrist.  The examiner noted that a diagnosis of medial epicondylitis explained the Veteran's report of localized tenderness at the medial epicondyle and pain with muscle testing of the forearm.  The examiner reported that electromyographs were negative for ulnar neuropathy, there was no objective evidence of ulnar neuropathy, and no evidence of isolated shoulder, wrist, or hand conditions.  The examiner opined that it was at least as likely as not that non-neurogenic thoracic outlet syndrome and medical epicondylitis were related to the Veteran's second period of active duty service.

In a December 2012 addendum opinion, the February 2012 VA examiner was requested to clarify the opinion.  The examiner reviewed the claims file, his February 2012 examination report, and the Veteran's relevant medical history.  The examiner concluded that the Veteran did not have an isolated disability of the cervical spine.  The examiner opined that it was less likely than not that the Veteran had a cervical spine condition that was caused or aggravated by any condition related to active duty service.  The examiner noted that the Veteran's symptoms were attributed to a combination of non-neurogenic thoracic outlet syndrome and medical epicondylitis which were noted at the time of the February 2012 VA examination.  The examiner noted that the diagnosis of non-neurogenic thoracic outlet syndrome explained the Veteran's symptoms across the neck, shoulder, elbow and wrist.  The examiner reported that electromyographs were negative for ulnar neuropathy, there was no objective evidence of ulnar neuropathy, and no evidence of isolated shoulder, wrist, or hand conditions.  The examiner concluded that there was no evidence of an isolated cervical spine disability.  The examiner also indicated that the diagnosis for a right shoulder disability was thoracic outlet syndrome and the Veteran did not have a shoulder problem other than thoracic outlet syndrome.  For the same rationale already noted, the examiner stated that the Veteran's right shoulder symptoms were explained by his non-neurogenic thoracic outlet syndrome.  The examiner concluded that there was no evidence of an isolated shoulder disability.  The examiner indicated that there was also no evidence of an isolated right wrist disability and opined that it was less likely than not that a right wrist disability was caused or aggravated by any disability related to active duty service.  For the same rationale noted, the examiner indicated that non-neurogenic thoracic syndrome explained the symptoms across the Veteran's wrist and there was no evidence of an isolated wrist disability.  Finally, the examiner indicated that there was no evidence of an isolated right hand disability and opined that it was less likely than not that a hand disability was caused or aggravated by a condition related to active duty service.  For the same rationale noted, the examiner indicated that the Veteran's symptoms were due to a combination of non-neurogenic thoracic outlet syndrome and medial epicondylitis.  The examiner concluded that there was no evidence of an isolated hand disability.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a cervical spine disability, a right shoulder disability, a right wrist disability, or a right hand disability.

The Veteran has been granted service connection for non-neurogenic thoracic outlet syndrome of the right upper extremity in a January 2012 rating decision.  Additionally, the Veteran was also granted service connection for a right elbow disability in a January 2013 rating decision.  Therefore, the Board is only considering a disability that is not part of the thoracic outlet syndrome of the left upper extremity.

The only medical opinions of record, that of the Veteran's treating physician at VA and those of the 2012 VA examiner, indicate that the Veteran's symptoms of right-sided neck pain, right shoulder pain, right wrist pain, and right hand pain are all attributable to non-neurogenic thoracic outlet syndrome for which service connection has already been granted.  The VA examiner specifically found that there was no objective or diagnostic evidence of any isolated disabilities of the cervical spine, right shoulder, right wrist, or right hand that were separate from the service-connected disabilities.  The VA examiner provided a rationale to support that opinions.  There is no contrary competent medical evidence.  Consequently, the Board finds that the competent evidence of record does not reveal a showing of a relationship of any disabilities of the cervical spine, right shoulder, right wrist, and right hand and the Veteran's period of service as service connection has already been established for non-neurogenic thoracic syndrome.

The Board acknowledges that the Veteran is competent to report that he experienced wrist pain in service and since that time and sought treatment for reports of wrist pain, neck pain, and shoulder pain following service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced symptoms of pain in his wrist, neck, shoulder, and hand since service.  The Board finds that the Veteran's report that he had wrist, cervical, neck, and hand pain since service is credible.  However, those symptoms are attributable by competent medical evidence to a diagnosis of non-neurogenic thoracic outlet syndrome for which service connection is in effect. 

The Board finds the VA examiner's opinions to be more probative as to the etiology of the Veteran's current disabilities.  The Board finds that the preponderance of the evidence is against a finding that there are current distinct cervical spine, right shoulder, right wrist, and right hand disabilities, not included within the thoracic outlet syndrome and right elbow disability already service-connected, that are related to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for cervical spine, right shoulder, right wrist, and right hand disabilities, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a right wrist disability is denied.  

Entitlement to service connection for a right hand disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


